Case 4:20-cv-10422-SDD-EAS ECF No. 17 filed 06/05/20   PageID.90   Page 1 of 8




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

ANDREA PAPPAGALLO,

       Plaintiff,
                                              Case No. 20-cv-10422
-vs-
                                              Hon. Stephanie Dawkins Davis
TENNECO AUTOMOTIVE OPERATING
COMPANY SEVERANCE BENEFIT PLAN,
Effective as of July 20, 2018, TENNECO
AUTOMOTIVE OPERATING COMPANY
INC., and TENNECO INC.,
jointly and severally,

       Defendants.

Barry S. Fagan (P34275)               Richard E. Nowak (IL 6302664)
Jennifer L. McManus (P65976)          Samuel D. Block (IL 6323648)
FAGAN MCMANUS, P.C.                   Samuel P. Myler (IL 6309755)
Attorneys for Plaintiff               Mayer Brown LLP
25892 Woodward Avenue                 Attorneys for Defendants
Royal Oak, MI 48067-0910              71 South Wacker Drive
(248) 542-6300                        Chicago, IL 60606
bfagan@faganlawpc.com                 (312) 701-8809
jmcmanus@faganlawpc.com               rnowak@mayerbrown.com
                                      sblock@mayerbrown.com
                                      smyler@mayerbrown.com

                                      Michael G. Brady (P57331)
                                      WARNER NORCROSS & JUDD LLP
                                      Attorneys for Defendants
                                      2000 Town Center, Suite 2700
                                      Southfield, MI 48075-1318
                                      (248) 784-5032
                                      mbrady@wnj.com

                    RULE 26(f) PROPOSED DISCOVERY PLAN
Case 4:20-cv-10422-SDD-EAS ECF No. 17 filed 06/05/20      PageID.91   Page 2 of 8




        1.    The parties held a conference pursuant to Fed. R. Civ. P. 26(f)

on May 19, 2020.

        2.    Discovery Plan. The parties jointly propose to the Court the

following discovery plan:

              A.     Initial Disclosures: The parties have agreed to exchange

Initial Disclosures pursuant to Fed. R. Civ. P. 26 (a)(1) no later than June 12,

2020.

              B.     Proposed Discovery:

              I - Plaintiff:

        Plaintiff would like to engage in discovery on the following issues:

        (1)   the Administrative Record.

        (2)   The identity of the Plan Administrator. Defendant Tenneco

              Automotive Operating Company Inc. is identified as the Plan

              Administrator in the Plan Document. However, Defendant

              Tenneco, Inc. sent the correspondence denying Plaintiff’s claim

              for severance benefits and denying Plaintiff’s appeal of the

              denial. Also, on the denial of the appeal, an individual, Peter

              Acker, identified himself as the Plan Administrator.

        (3)   The failure of the Plan Administrator to respond to Plaintiff’s

              multiple requests for documents in violation of ERISA.
Case 4:20-cv-10422-SDD-EAS ECF No. 17 filed 06/05/20    PageID.92   Page 3 of 8




      (4)     A conflict of interest that existed as Defendants were

            responsible for determining Plaintiff’s entitlement to requested

            severance benefits and were also responsible for paying the

            benefits.

      (5)   The specific amount of severance benefits owed as a Group 1

            participant.

      Plaintiff is requesting that he be entitled to serve Requests for

Production of Documents and Interrogatories regarding the requested

discovery as well as to depose Peter Acker, the person that responded to

the claim for severance benefits and the appeal of the denial on behalf of

Defendants.

            II - Defendants:

      Defendants submit that no additional discovery is needed in this ERISA

case beyond initial disclosures and Defendants’ production of the

administrative record relating to Plaintiff’s benefit claim. With respect to

Plaintiffs’ claim for additional severance benefits (Count I), well-established

Sixth Circuit law bars extra-record discovery in ERISA cases such as this

one. Although courts have permitted limited discovery into alleged

“procedural deficiencies” in other ERISA cases, those courts required more
Case 4:20-cv-10422-SDD-EAS ECF No. 17 filed 06/05/20    PageID.93   Page 4 of 8




than mere conclusory allegations that the administrative claims procedure at

issue was defective or that the plan administrator was biased.

      As for Plaintiff’s claim for statutory penalties under ERISA § 502(c)(1)

(Count II), Plaintiff has not – and cannot – identify any plan document under

ERISA § 104(b)(4) that he did not receive in a timely manner. All relevant

documents related to Plaintiff’s requests for documents under ERISA §

104(b)(4), including the documents provided to Plaintiff in response to his

request, will be produced with Defendants’ initial disclosures. Therefore,

unless and until Plaintiff can establish that he was entitled to documents

beyond what are included in Defendants’ initial disclosures, or that there is a

factual dispute over those documents, there is no basis for additional

discovery on Count II.

      In light of the above, Defendants object to any additional discovery in

this matter beyond initial disclosures and Defendants’ production of the

administrative record. However, should Plaintiff conclude, upon receipt of

the administrative record and Defendants’ initial disclosures, that additional

discovery is necessary, the Court should permit Plaintiff to file a motion

describing with particularity the additional discovery that is necessary and

the legal bases for that discovery.
Case 4:20-cv-10422-SDD-EAS ECF No. 17 filed 06/05/20   PageID.94   Page 5 of 8




      Furthermore, in the event that the Court permits Plaintiff to take

discovery of Defendants, Defendants request the right to take reciprocal

discovery, including the right to depose Pappagallo.

      C.    Discovery Cut Off: Plaintiff requests a discovery cutoff date of

October 30, 2020.

      Defendants state that, should the Court determine that limited

discovery is appropriate in this matter, such discovery should be completed

within 60 to 90 days, considering the nature of the claims at issue and the

general prohibition on extra-record discovery in ERISA cases.

      D.    Dispositive Motion Cut Off:      The parties request that the

dispositive motion filing date be set for November 30, 2020.

      E.    Electronic Discovery: Pursuant to Rule 26(f)(3)(C), the parties

briefly discussed the disclosure or discovery of electronically stored

information (“ESI”) during their Rule 26(f) conference. The parties agree that

ESI materials shall be produced electronically via secure file transfer,

compact disc, flash drive, or other electronic storage device. With good

cause shown, a party may then request materials be produced in their native

format. If the electronically stored information is not reasonably useable or

obtainable in its native format or not reasonably available in native format
Case 4:20-cv-10422-SDD-EAS ECF No. 17 filed 06/05/20     PageID.95   Page 6 of 8




because of undue burden or cost, then the parties will confer and attempt to

determine a mutually acceptable alternative format.

      F.    Privileged Material: The parties are unaware of any specific

issues about claims of privilege or the protection of trial-preparation material

that needs to be addressed at this time. In the event that a party withholds

materials or information that is otherwise discoverable by claiming that it is

privileged or subject to protection as trial-preparation material, the

withholding party shall prepare and serve a privilege log in accordance with

the requirements of Fed. R. Civ. P. 26(b)(5)(A).

      In the event of an inadvertent disclosure of materials subject to a claim

of privilege or protection as trial-preparation material, the parties will agree

to comply with the provisions of Fed. R. Civ. P. 26(b)(5)(B). The parties also

agree that if the disclosure is inadvertent, the disclosure does not operate as

a waiver of the attorney-client privilege or work-product protection provided

the holder of the privilege or protection took reasonable steps to prevent

disclosure and the holder promptly took reasonable steps to rectify the error,

including compliance with Fed. R. Civ. P. 26(b)(5)(B).

      G.    Limitations on Discovery:     If discovery is permitted, the parties

do not believe that any changes to the limitations on discovery imposed

under the rules are necessary at this time. However, the parties reserve the
Case 4:20-cv-10422-SDD-EAS ECF No. 17 filed 06/05/20    PageID.96   Page 7 of 8




right to object to discovery deemed unduly burdensome, disproportionate to

the needs of the case, unlikely to lead to the discovery of admissible

evidence, or otherwise inappropriate. The parties also reserve the right to

petition the Court regarding discovery beyond such limitations to the extent

necessary.

      H.     Protective Order: The parties will determine if a Protective Order

is necessary in this case.

      3.     Settlement Discussions:

      The parties discussed the potential for settlement and determined that

it is unlikely at this time.

Respectfully submitted,

  /s/ Barry S. Fagan              .     /s/ Richard E. Nowak
 Barry S. Fagan (P34275)                Richard E. Nowak (IL 6302664)
 Jennifer L. McManus (P65976)           Samuel D. Block (IL 6323648)
 FAGAN MCMANUS, P.C.                    Samuel P. Myler (IL 6309755)
 Attorneys for Plaintiff                Mayer Brown LLP
 25892 Woodward Avenue                  Attorneys for Defendants
 Royal Oak, MI 48067-0910               71 South Wacker Drive
 (248) 542-6300                         Chicago, IL 60606
 bfagan@faganlawpc.com                  (312) 701-8809
 jmcmanus@faganlawpc.com                rnowak@mayerbrown.com
                                        sblock@mayerbrown.com
                                        smyler@mayerbrown.com

                                        Michael G. Brady (P57331)
                                        WARNER NORCROSS & JUDD LLP
                                        Attorneys for Defendants
                                        2000 Town Center, Suite 2700
                                        Southfield, MI 48075-1318
Case 4:20-cv-10422-SDD-EAS ECF No. 17 filed 06/05/20   PageID.97   Page 8 of 8




                                      (248) 784-5032
Dated: June 4, 2020                   mbrady@wnj.com
